DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 12/22/21.
a. Independent claims 1, 9, 14, and 18 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0084657, “Lee”) in view of Jun et al. (US 2019/0069194, “Jun”).
Regarding claim 1, Lee discloses a rule processing method, comprising: 
- receiving, by a user plane function node, a first data packet (See 802 fig.8, and ¶.151, UPF receives a DL data packet from a DN);
performing rule matching on the first data packet to obtain a first predefined rule (See 804 fig.8 and ¶.152, The UPF applies a QoS rule to the downlink data packet received from the DN. That is, the UPF discovers (i.e., maps) a QoS flow to be applied based on IP flow information of the received data packet); 
- in response to determining that no quality of service (QoS) flow has been associated with the first predefined rule (See ¶.101, QoS targets cannot be fulfilled, i.e. it is necessary to modify QoS; See ¶.155, the UE receives the DL data packet, and performs an operation of an embodiment based on the received DL data packet. That is, in accordance with RQ support/nonsupport of the QoS flow and an RQ type, the UE updates UE UL QoS rule (i.e. uplink traffic flow template (UL TFT)) (adds/removes a packet filter to/from the UP TFT)), sending, by the user plane function (UPF) node, a first message to a session management function (SMF) node (See 334 fig.3, UPF node sends “N4 session modification response” to SMF node), wherein the first message comprises packet detection information (PDI) that matches information of the first data packet (See ¶.80, (SMF->UPF) If the session establishment has been performed in procedure 5, the SMF sends an N4 session modification request to the UPF. The N4 session modification request includes [Fifth Embodiment] determined in procedure 8 (320); See ¶.81, (SMF->AMF) The SMF transfers an SM response to the AMF. The SM response may include the followings: Cause, N2 SM information, and N1 SM information. The N2 SM information includes a PDU session ID, QoS Profile(s), and CN Tunnel Info. The N1 SM information includes a PDU session establishment accept (authorized QoS rule, SSC(Session and Service Continuity) mode, S-NSSAI (single network slice selection assistance information), and allocated IPv4 address); See ¶.98, A PCF initiates a PDU-CAN session modification procedure upon policy decision triggered by DPI's traffic detection notification or upon AF requests; See ¶.65, in accordance with the use of the reflective QoS, the computation load of the DL packet of the UE may be increased. The detection load of per packet inspection and new IP flow may be increased, and the computation load of the packet of the terminal to be computed per hour in accordance with the 5G speed improvement may be increased; See ¶.69, provide determination of the transport level marking value during generation of the QoS flow in consideration of the QoS requirements of the CN and the N3 path situation between the UPF 120 and the RAN 115 and transfer the transport level marking value for each QoS flow to the CN UPF 120 and RAN 115) and that is used to allocate a data transmission path to the first predefined rule (See ¶.152, the UPF applies a QoS rule to the downlink data packet received from the DN. That is, the UPF discovers (i.e., maps) a QoS flow to be applied based on IP flow information of the received data packet); and
- receiving, by the user plane function node, rule update information sent by the session management function node (See 816 fig.8, updating UL QoS rule based on DL packet being sent to UPF through UE-RAN-UPF), wherein the rule update information comprises an identifier of a first QoS flow (See fig.7 and ¶.23, a QoS rule that an SMF transfers to a UPF, wherein QoS flow ID (QFI) included), and wherein the first QoS flow meets the first predefined rule (See 4 fig.2, ‘UL packet for the same QoS flow’; See ¶.156, If a UL traffic occurs, the UE performs IP flow to QoS flow mapping by applying the UL QoS rule updated in the procedure 5, and marks the QoS flow id on the Uu header or omits the marking in accordance with the UL DRB configuration. The UE transfers the UL data packet to the RAN through the Uu).
Lee discloses the method of receiving, by the user plane function (UPF) node, rule update information sent by the session management function (SMF) node (as shown in 816 Fig.8, updating UL QoS rule based on DL packet being sent to UPF through UE-RAN-UPF), but Fig.8 of Lee does not explicitly disclose the limitations of “receiving, by the UPF node, rule update information sent by the SMF node.”
However, Jun discloses the limitations of “receiving, by the UPF node, rule update information sent by the SMF node” (Jun, See ¶.158, as the SMF generates a new IFOM (Internet Protocol Flow Mobility) and routing rule through the PDU-CAN session modification procedure, the SMF may change the IFOM and routing rule through an IFOM update trigger and may transfer an N4 session release resource message including the updated IFOM and routing rule to the UPF 320).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving, by the UPF node, rule update information sent by the SMF node” as disclosed by Jun into the system of Lee, so that it provides a way of guaranteeing QoS flow based on the updated IFOM and routing rule (Jun, See ¶.22).

Regarding claim 2, Lee discloses “the first predefined rule comprises QoS information, and wherein the first QoS flow meets the first predefined rule comprises that: the first QoS flow meets the QoS information of the first predefined rule (See fig.7, ¶.23, and ¶.136, a QoS rule that an SMF transfers to a UPF; 712 fig.7 shows QoS parameters such as flow type, priority, packet delay budget, packet error rate, guaranteed flow bit rate, maximum flow bit rate).”

Regarding claim 3, Lee discloses “the first QoS flow meets the first predefined rule comprises at least one of: that the first QoS flow meets QoS information corresponding to a QER ID of the first predefined rule; or that the first QoS flow is used to transmit a data flow corresponding to the first data packet that matches the first predefined rule (See fig.7, QoS flow ID; ¶.142, QoS parameters (712): Additional QoS parameter information for DRB configuration matching the QoS flow).”

Regarding claim 4, Lee discloses “no QoS flow meets the first predefined rule comprises that: no QoS flow is associated with the first predefined rule; or a QoS flow is associated with the first predefined rule, but the QoS flow associated with the first predefined rule does not meet QoS information of the first predefined rule (See ¶.101, The SM information includes a QFI and a notification indicating that QoS targets cannot be fulfilled).”

Regarding claim 5, Lee discloses “before the receiving, by a user plane function node, a first data packet, the method further comprises: receiving, by the user plane function node, predefined rule index information from the session management function node; and activating, by the user plane function node, a predefined rule corresponding to the predefined rule index information, wherein the predefined rule comprises the first predefined rule (See ¶.50, reflective QoS activation via User Plane; See ¶.51, If the UPF120 receives a packet of an internet protocol (IP) flow corresponding to a QoS rule intended to be changed from an external DN, the UPF 120 configures a reflective QoS indication (RQI) field to 1 in an encapsulation header of the received DL packet, and transfers the DL packet with the configured RQI field to an N3 interface. The UE 110 having received the DL packet with the configured RQI field makes the QoS rule for UL using an IP and a transmission control protocol (TCP) of the received DL packet or UDP header information; See fig.7, QoS flow ID with integer index).”

Regarding claim 6, Lee discloses “the predefined rule index information comprises at least one of a predefined rule identifier or a predefined rule group identifier (See fig.7, a plurality of information element such as QoS profile ID, QFI, QoS flow template, precedence value, 5QI, QoS parameters).”

Regarding claim 7, Lee discloses “after the receiving, by the user plane function node, rule update information sent by the session management function node, the rule processing method further comprises: sending, by the user plane function node, a data packet by using the first QoS flow (See 4 fig.2, UL packet for the same QoS flow being sent to UPF-Server; See 818 fig.8, UL data packet being sent by UPF).”

Regarding claim 8, Lee discloses “the first predefined rule comprises one or more of a data packet detection rule, the PDI, a QoS enforcement rule, a usage reporting rule, or a forwarding action rule (See ¶.98, a PCF initiates a PDU-CAN session modification procedure upon policy decision triggered by DPI's traffic detection notification or upon AF requests; See 712 fig.7,  See 712 fig.7, shows QoS parameters such as flow type, priority, packet delay budget, packet error rate, guaranteed flow bit rate, maximum flow bit rate; See ¶.81, the SM response may include the followings: Cause, N2 SM information, and N1 SM information. The N2 SM information includes a PDU session ID, QoS Profile(s), and CN Tunnel Info. The N1 SM information includes a PDU session establishment accept (authorized QoS rule, SSC(Session and Service Continuity) mode, S-NSSAI (single network slice selection assistance information), and allocated IPv4 address).”

Regarding claim 9, it is a method claim at SMF node corresponding to the method claim 1 at UPF node and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 10-13, they are claims corresponding to claims 2, 5, 6, & 8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 14, it is a rule processing apparatus claim corresponding to the method claim 1, except the limitations “at least one processor and a non-transitory memory (Lee, See fig.10 and ¶.34, a processor and a memory device)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 15-17, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 18, it is a rule processing apparatus claim corresponding to the method claim 9, except the limitations “at least one processor and a non-transitory memory (Lee, See fig.10 and ¶.34, a processor and a memory device)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 19-20, they are claims corresponding to claims 10-11, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims.
At pages 8-9, applicant argues that:
First, “the Office Action appears to map the N4 session modification response described in Lee's FIG. 3 (label 334, 15b) to the first message recited in Claim 1. See Office Action at p. 3. Even assuming, arguendo, that this mapping is correct, Lee's N4 session modification response still has not been shown to include any "packet detection information (PDI) that matches information of the first data packet," as recited in amended Claim 1.”
In reply to the first argument, applicant’s specification defines in ¶.[0030] that “the packet detection information (PDI) may include any one or more of an IP address of a terminal, an application identifier, a service data flow filter, tunnel information (for example, a bearer identifier or a tunnel endpoint identifier), and a data flow identifier (for example, a service data flow identifier).”
Therefore, the limitations “the first message comprises packet detection information (PDI) that matches information of the first data packet” explicitly read on in the light of specification:
¶.[0080] of Lee discloses “(SMF->UPF) If the session establishment has been performed in procedure 5, the SMF sends an N4 session modification request to the UPF. The N4 session modification request includes [Fifth Embodiment] determined in procedure 8 (320).”
¶.[0081] of Lee discloses “(SMF->AMF) The SMF transfers an SM response to the AMF. The SM response may include the followings: Cause, N2 SM information, and N1 SM information. The N2 SM information includes a PDU session ID, QoS Profile(s), and CN Tunnel Info. The N1 SM information includes a PDU session establishment accept (authorized QoS rule, SSC(Session and Service Continuity) mode, S-NSSAI (single network slice selection assistance information), and allocated IPv4 address).” [emphasis added].
Second, “Lee's N4 session modification response has not been shown to include any information that is used to "allocate a data transmission path to the first predefined rule," as recited in amended Claim 1. In particular, the above-cited portion of Lee appears to describe that the N4 session modification response is responsive to a request for "the UPF to change the PDU session." See id. However, Lee's N4 session modification response has not been shown to be used to allocate any data transmission path to a predefined rule.”
In reply to the second argument, the limitations “allocate a data transmission path to the first defined rule” read on:
¶.[0010] of Lee discloses “the method includes receiving, from a session management function (SMF) entity, information on transport level packet marking for uplink data of a terminal; receiving, from the terminal, the uplink data; performing the transport level packet marking in an internet protocol (IP) header for the uplink data based on the information; and transmitting, to a user plane function (UPF) entity, the uplink data with the IP header.”
¶.[0011] of Lee discloses “In accordance with an aspect of the disclosure, there is provided a method performed by a user plane function (UPF) entity in a wireless communication system. The method includes receiving, from a session management function (SMF) entity, information on transport level packet marking for downlink data for a terminal; performing the transport level packet marking in an internet protocol (IP) header for the downlink data based on the information; and transmitting, to a base station, the downlink data with the IP header. [emphasis added].
¶.[0051] of Lee discloses “If the UPF120 receives a packet of an internet protocol (IP) flow corresponding to a QoS rule intended to be changed from an external DN, the UPF 120 configures a reflective QoS indication (RQI) field to 1 in an encapsulation header of the received DL packet, and transfers the DL packet with the configured RQI field to an N3 interface. The UE 110 having received the DL packet with the configured RQI field makes the QoS rule for UL using an IP and a transmission control protocol (TCP) of the received DL packet or UDP header information. [emphasis added].
¶.[0055] of Lee discloses “As compared with the LTE in which the relationship between an evolved packet system (EPS) bearer that is a QoS unit and a data radio bearer (DRB) is 1:1, in the 5G system, the relationship between the QoS flow and the DRB can be n:1 (n≥1). For example, if a plurality of QoS flows satisfy the QoS requirements, a 5G base station (RAN 115) can transfer the packet to the UE 110 using one Data Radio Bearer (DRB). The RAN 115 determines and connects the DRB relationship of the QoS flows.” [emphasis added].
¶.[0156] of Lee discloses “If a UL traffic occurs, the UE performs IP flow to QoS flow mapping by applying the UL QoS rule updated in the procedure 5, and marks the QoS flow id on the Uu header or omits the marking in accordance with the UL DRB configuration. The UE transfers the UL data packet to the RAN through the Uu.”

    PNG
    media_image1.png
    269
    668
    media_image1.png
    Greyscale

In other words, as shown in Fig.2 above, UL packet is transmitted based on the same QoS flow based on QoS flow ID, RQI, QoS rule ID, etc. and therefore, the packet detection information, which include a PDU session ID, QoS Profile(s), and CN Tunnel Info, and allocated IPv4 address, is used to allocate a data transmission path according to the predefined QoS rule or QoS flow ID. Therefore, the examiner disagrees respectfully.
Third, “Lee has not been shown to disclose "determining that no quality of service (QoS) flow has been associated with the first predefined rule," as recited in amended Claim 1. For example, cited para. [0101] of Lee recites in part: "[t]he SM information includes a QFI and a notification indicating that QoS targets cannot be fulfilled." Lee at best describes determining that QoS targets cannot be fulfilled. See id. However, Lee has not been shown to determine whether any QoS flow has been associated with a predefined rule.”

In reply, to the third argument, the limitations “determining that no quality of service (QoS) flow has been associated with the first predefined rule” read on:
¶.[0101] of Lee discloses “A RAN sends an N2 message (PDU session ID and SM information) to an AMF. The SM information includes a QFI and a notification indicating that QoS targets cannot be fulfilled.”
¶.[0155] of Lee discloses “the UE receives the DL data packet, and performs an operation of an embodiment based on the received DL data packet. That is, in accordance with RQ support/nonsupport of the QoS flow and an RQ type, the UE updates UE UL QoS rule” [emphasis added].
¶.[0156] of Lee discloses “If a UL traffic occurs, the UE performs IP flow to QoS flow mapping by applying the UL QoS rule updated in the procedure 5, and marks the QoS flow id on the Uu header or omits the marking in accordance with the UL DRB configuration. The UE transfers the UL data packet to the RAN through the Uu (812)” [emphasis added].
In other words, as rejected in claim 1, Lee disclose that the UPF applies a QoS rule to the downlink data packet received from the DN. That is, the UPF maps a QoS flow to be applied based on IP flow information of the received data packet. Further, in accordance with support and/or nonsupport of the QoS flow, the UE updates UE UL QoS rule. After then, UE performs IP flow to QoS flow mapping by applying the UL QoS rule updated. Therefore, no QoS flow has been associated with the first defined rule and therefore, the examiner disagrees respectfully.

                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411